[Cite as State v. Coyle, 2021-Ohio-1027.]


                                        COURT OF APPEALS
                                    GUERNSEY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                   :       Hon. John W. Wise, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
JUSTIN TODD COYLE                            :       Case No. 20CA000019
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 19CR139




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    March 29, 2021




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JASON R. FARLEY                                      MICHAEL GROH
627 Wheeling Avenue                                  1938 East Wheeling Avenue
Cambridge, OH 43725                                  Cambridge, OH 43725
Guernsey County, Case No. 20CA000019                                                    2

Wise, Earle, J.

       {¶ 1} Defendant-Appellant, Justin Todd Coyle, appeals his August 18, 2020

conviction in the Court of Common Pleas of Guernsey County, Ohio. Plaintiff-Appellee

is the state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶ 2} On February 6, 2019, Cambridge police officers were dispatched to a KFC

restaurant on a report that a man had struck one of his two children. Officers found

appellant passed out in the restaurant bathroom from what appeared to be a drug

overdose. An ambulance was called and appellant was transported to the hospital.

The officers located appellant's two children seated inside a vehicle parked in the KFC

parking lot. An open air canine search of appellant's vehicle detected drugs therein.

       {¶ 3} On April 29, 2019, the Guernsey County Grand Jury indicted appellant on

two counts of possession of drugs (Fentanyl related compound and heroin) in violation

of R.C. 2925.11, felonies of the fifth degree. On December 26, 2019, appellant filed a

notice of incarceration, informing the trial court that he was serving time in the Noble

County jail for theft from elderly. In the Noble County case, appellant had been placed

on community control on July 1, 2019.

       {¶ 4} On March 3, 2020, appellant pled guilty to possessing the Fentanyl related

compound and the heroin count was dismissed.

       {¶ 5} On July 2, 2020, appellant filed a motion for leave of court to withdraw

plea of guilty and for dismissal, arguing he was a qualified individual under R.C.

2925.11 and was therefore immune from prosecution. A hearing was held on July 27,

2020. By entry filed July 29, 2020, the trial court denied the motion, finding appellant
Guernsey County, Case No. 20CA000019                                                    3

was not a qualified individual. By judgment entry filed August 18, 2020, the trial court

sentenced appellant to three years of community control.

      {¶ 6} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                               I

      {¶ 7} "THE TRIAL COURT ERRED IN DENYING APPELLANT'S MOTION TO

DISMISS."

                                               I

      {¶ 8} In his sole assignment of error, appellant claims the trial court erred in

denying his motion to dismiss. We disagree.

      {¶ 9} As explained by our colleagues from the Second District in State v. Miller,

2d Dist. Montgomery No. 28284, 2019-Ohio-3294, ¶ 13:



                A de novo standard of review has been applied to decisions

      interpreting R.C. 2925.11(B), because "the correct interpretation of a

      statute is a question of law subject to de-novo review." State v. Simmons,

      2018-Ohio-2018, 112 N.E.3d 327, ¶ 18 (4th Dist.), citing State v.

      Pountney, 152 Ohio St.3d 474, 2018-Ohio-22, 97 N.E.3d 478, ¶ 20.

      (Other citation omitted.) In this situation, appellate courts do not defer to a

      trial court's interpretation.   Id.   Furthermore, appellate courts generally

      apply de novo review when reviewing trial court decisions to dismiss

      indictments. State v. Brown, 2018-Ohio-2267, 114 N.E.3d 228, ¶ 12 (4th

      Dist.).
Guernsey County, Case No. 20CA000019                                                     4

      {¶ 10} In his July 2, 2020 motion to dismiss, appellant sought dismissal of the

charges under R.C. 2925.11(B)(2)(b) which states the following:



             (b) Subject to division (B)(2)(f) of this section, a qualified individual

      shall not be arrested, charged, prosecuted, convicted, or penalized

      pursuant to this chapter for a minor drug possession offense if all of the

      following apply:

             (i) The evidence of the obtaining, possession, or use of the

      controlled substance or controlled substance analog that would be the

      basis of the offense was obtained as a result of the qualified individual

      seeking the medical assistance or experiencing an overdose and needing

      medical assistance.

             (ii) Subject to division (B)(2)(g) of this section, within thirty days

      after seeking or obtaining the medical assistance, the qualified individual

      seeks and obtains a screening and receives a referral for treatment from a

      community addiction services provider or a properly credentialed addiction

      treatment professional.

             (iii) Subject to division (B)(2)(g) of this section, the qualified

      individual who obtains a screening and receives a referral for treatment

      under division (B)(2)(b)(ii) of this section, upon the request of any

      prosecuting attorney, submits documentation to the prosecuting attorney

      that verifies that the qualified individual satisfied the requirements of that

      division. The documentation shall be limited to the date and time of the

      screening obtained and referral received.
Guernsey County, Case No. 20CA000019                                                   5



       {¶ 11} "Minor drug possession offense" means a violation under R.C. 2925.11

that is a misdemeanor or a felony of the fifth degree. R.C. 2925.11(B)(2)(a)(iv).

       {¶ 12} R.C. 2925.11(B)(2)(a)(viii) defines "qualified individual" as follows:



              "Qualified individual" means a person who is not on community

       control or post-release control and is a person acting in good faith who

       seeks or obtains medical assistance for another person who is

       experiencing a drug overdose, a person who experiences a drug overdose

       and who seeks medical assistance for that overdose, or a person who is

       the subject of another person seeking or obtaining medical assistance for

       that overdose as described in division (B)(2)(b) of this section.



       {¶ 13} Appellant argues he was not on community control or post-release control

at the time of the incident, and was subject to another person seeking medical

assistance for him for his drug overdose. Appellant sought opioid treatment the next

day.

       {¶ 14} A hearing was held on July 27, 2020. Appellant testified he overdosed on

heroin and "woke up in an ambulance when they gave me Narcan. When I asked what

had happened." T. at 5. He stated this was his first overdose. Id. He was treated at

the hospital for an hour and released.       T. at 6.   The next day, February 7, 2019,

appellant sought help with Spero Health, "a buprenorphine clinic where they help people

with opioid addiction issues." Id. He received treatment and counseling until August 2,

2019. T. at 7.
Guernsey County, Case No. 20CA000019                                                   6

       {¶ 15} In an Incident/Offense Report dated February 6, 2019, attached to

appellant's July 2, 2020 motion, Cambridge Police Officer Frederick Wagner stated

officers were dispatched to the KFC restaurant "in reference to a male who struck one

of his children."   After discovering appellant passed out on the bathroom floor, the

officers performed a sternum rub. Once awake, appellant advised "that he hasn't been

taking his medication." Officers called an ambulance to treat appellant, and continued

their investigation on the report of appellant striking his child.

       {¶ 16} In its July 29, 2020 entry denying appellant's motion to dismiss, the trial

court concluded at the time of the incident, appellant "was not a person who

experienced a drug overdose who sought medical assistance for that overdose."

       {¶ 17} As explained by Judge Thomas A. Teodosio in his concurring opinion in

City of Akron v. Pari, 9th Dist. Summit No. 29029, 2019-Ohio-1083, ¶ 10:



              Understanding that persons overdosing or witnessing an overdose

       hesitate to seek help or simply do not call for assistance out of fear of

       police involvement, the Ohio Legislature passed the "Good Samaritan" law

       to encourage more people to call 911 in the event of an overdose by

       providing immunity from being "arrested, charged, prosecuted, convicted,

       or penalized" for low-level drug offenses, both for the person calling for

       medical assistance as well as the person who overdosed.



       {¶ 18} The initial call to police was not to report an overdose, but to report a

father striking one of his children. When police arrived on the scene, appellant did not

claim an overdose, but stated he had been neglecting to take his medication. The
Guernsey County, Case No. 20CA000019                                                  7

continued investigation of appellant striking his child led to the discovery of drugs in

appellant's vehicle.     The drug possession charges did not stem from appellant

experiencing an overdose and needing medical assistance. Given the facts of this

case, we agree appellant was not entitled to immunity under R.C. 2925.11(B)(2).

      {¶ 19} Upon review, we find the trial court did not err in denying appellant's

motion to dismiss.

      {¶ 20} Appellant's sole assignment of error is denied.

      {¶ 21} The judgment of the Court of Common Pleas of Guernsey County, Ohio is

hereby affirmed.

By Wise, Earle, J.

Gwin, P.J. and

Wise, John, J. concur.


EEW/db